Curia.

We are all satisfied that, by a just construction of the act in question, the land on which the plaintiff in error dwells was included in the new parish created by that act. How a part of Abington came to be included within a parish of Bridgewater, cannot, at this late day, be explained. It might have been by mistake, or it might have been by design. It is enough, however, to justify the defendants, that it has been acquiesced in for so long a period as nearly eighty years ; and that the north parish of Bridgewater has claimed and exercised parochial jurisdiction over the same, with little interruption, for nearly sixty years. Now, giving all due weight to the ingenious and able argument of the counsel for the plaintiff in error, on the constitutional points, the want of notice to Abington, and the want *of power in the legislature to transfer the parochial jurisdiction without their consent, it is right to presume that all this was originally right; or, if not, that it was afterwards ratified by the acquiescence of Abington, or of the individuals who may have been especially interested.
If there is any inconvenience in the present relation, it is too late Sor any but the legislature to remedy the mischief.

Judgment affirmed.